United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2234
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Anthony Michael Norton,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: April 13, 2018
                              Filed: August 9, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      In October 2016, law enforcement officers arrested Anthony Norton on a
warrant while he was seated in his car. During the arrest, the officers removed a
loaded .40-caliber semiautomatic pistol from Norton’s waistband. Based on this
incident, Norton pleaded guilty to unlawful possession of a firearm as a previously
convicted felon. See 18 U.S.C. § 922(g)(1).
      At sentencing, the district court1 determined that Norton had three previous
convictions for a violent felony or serious drug offense and was therefore an armed
career criminal under the Armed Career Criminal Act (“ACCA”), 18 U.S.C.
§ 924(e)(1). The court imposed the statutory minimum term of 15 years’
imprisonment. Norton appeals the district court’s determination that he is an armed
career criminal, but we conclude that the decision was correct and therefore affirm.

      To be sentenced as an armed career criminal under the ACCA, a defendant
must have suffered at least three previous convictions for a violent felony or a serious
drug offense. Id. § 924(e)(1). The district court concluded that Norton had three
predicate offenses: two violent felonies under the ACCA’s so-called force clause and
one serious drug offense. To qualify as a violent felony under the ACCA’s force
clause, a crime must have “as an element the use, attempted use, or threatened use of
physical force against the person of another.” Id. § 924(e)(2)(B)(i).

       Norton argues that the two convictions the district court concluded were
violent felonies—a conviction for second-degree assault under Minn. Stat. § 609.222,
and a felony domestic assault conviction under Minn. Stat. § 609.2242—do not
qualify because they do not categorically require the use, attempted use, or threatened
use of force. As Norton acknowledges, however, this court has rejected his argument
on both offenses. See United States v. Headbird, 832 F.3d 844, 846-47 (8th Cir.
2016) (second-degree assault under Minn. Stat. § 609.222); United States v. Lindsey,
827 F.3d 733, 738-40 (8th Cir. 2016) (same); United States v. Schaffer, 818 F.3d 796,
798-99 (8th Cir. 2016) (felony domestic assault under Minn. Stat. § 609.2242).
Accordingly, the district court properly counted these convictions under the ACCA.




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                          -2-
      Alternatively, Norton contends that the ACCA’s force clause is
unconstitutionally vague and cannot serve as the basis for an enhanced sentence. But
we recently addressed the same contention in United States v. Pendleton, 894 F.3d
978 (8th Cir. 2018), and rejected it. Pendleton concluded that the force clause
“presents a manageable judicial inquiry that provides adequate notice to potential
offenders,” id. at 982, so Norton’s identical contention is without merit.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -3-